Case 7:20-cv-02277-CS Document 1 Filed 03/13/20 Page 1 of 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

_ peneee ence emeen ne -X
LOUIS BERNARD PLACIDE,
Plaintiff, Case No. 7:20-cv-2277
-against-
RULESS PIERRE, COMPLAINT
R. PIERRE CONSULTING GROUP, LLC
and KARLYNE FEQUIERE PIERRE,
JURY TRIAL DEMANDED
Defendants.
wenee ee - ponenennnX

 

 

 

Plaintiff, Louis Bernard Placide (“Plaintiff”), by his attorneys, The Law Offices of
Steven C. Bagwin, as and for his complaint (the “Complaint”) against defendants Ruless Pierre
(“R-Pierre”), Karlyne Fequiere Pierre (“K-Pierre” and collectively with R-Pierre the “Pierres”)
and R. Pierre Consulting Group, LLC (“RPCG” and collectively with the Pierres the

“Defendants”) respectfully alleges as follows:

NATURE OF ACTION
1. This action arises from Defendants’ scheme to defraud the Plaintiff and others
into investing certain sums in their investment club promising high returns and using investors’
money to make occasional distributions to investors to further induce investors to reinvest their
money and to induce new investors to invest in the scheme.
2. Plaintiff seeks to recover damages caused by Defendants’ violations of the federal
securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the "Exchange Act") and Rule 10b-5 promulgated thereunder. In addition to
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 2 of 22

Plaintiff's federal claims Plaintiff also seeks to recover damages for fraud, breach of promissory
notes, unjust enrichment and violations of New York General Business Law §349.
JURISDICTION AND VENUE

3. The federal claims asserted herein arise under and pursuant to §§10(b) and 20(a)
of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder
by the SEC (17 C.F.R. §240.10b-5).

4, This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
§1331 and §27 of the Exchange Act.

5, The Plaintiffs state law claims arise out of the same case or controversy as his
federal law claims, as all claims in this action arise out of a common nucleus of operative facts.
Thus, this Court also has supplemental jurisdiction over the Plaintiff's state law claims pursuant
to 28 U.S.C. § 1367.

6. Venue is proper in this Judicial District pursuant to and 28 U.S.C. § 1391(b)(2) as
a substantial part of the events or omissions giving rise to Plaintiffs claims arose in this District.
Venue is also proper in this District pursuant to 15 U.S.C §78aa and 28 U.S.C § 1391(b6)(1) since
the individual defendants reside in this Judicial District and RPCG’s principal place of business
is located in this Judicial District.

7. The Defendants, directly and indirectly, made use of the means or
instrumentalities of interstate commerce, or of the mails and wires, in connection with the
transactions, acts, practices, and courses of business alleged in this Complaint.

THE PARTIES
8. Plaintiff is an individual and resident of the State of New York with an address at

22 Columbus Ave., Apt C5, Village of Spring Valley, County of Rockland, State of New York.
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 3 of 22

9. R-Pierre and K-Pierre are individuals and residents of the State of New York with
an address at 14 Versailles Way, Hamlet of Nanuet, County of Rockland, State of New York.

10. K-Pierre is the wife of R-Pierre.

11. RPCG is a New York Limited Liability Company duly formed on November 22,
2017 with its office and principal place of business located at the Pierres’ residence at 14
Versailles Way, Hamlet of Nanuet, County of Rockland, State of New York.

12. RPCG was and at all times hereinafter mentioned was and still is doing business
as Amongst Friends Investment Group (“Amongst Friends”)

13. Upon information and belief R-Pierre is the sole member of RPCG.

NATURE OF THE DEFENDANTS’ SCHEME

14. Upon information and belief, Defendants fraudulently obtained millions of dollars
from investors promising impossibly high returns from securities trading and, instead, used stolen
money and new investor money to make occasional distributions and to induce investors to
reinvest their money with the Defendants.

15. Upon information and belief, from at least March 2017, R-Pierre, with the
knowledge and consent of K-Pierre, ran the investment club called Amongst Friends.

16. Upon information and belief, investors in Amongst Friends were largely Haitian
New Yorkers.

17. In or about 2017, R-Pierre began issuing Investment Loan Promissory Notes to
investors using the Amongst Friends name.

18. The investors in Amongst Friends received Investment Loan Promissory Notes,

promising rates of return of at least 20% every 60 days (10% monthly).

to
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 4 of 22

19. While the terms of the Investment Loan Promissory Notes varied, they were
similar in several key aspects: (1) each contained high rates of return ranging from 20% interest
every 60 days to as high as 40% interest every 60 days. (While most of the Investment Loan
Promissory Notes used the term "interest," some stated "interest/profit sharing."); and (2) all the
Investment Loan Promissory Notes lacked maturity dates but instead indicated that they were to
be repaid "upon dissolution" or within 30 days of the investor's "request to exit the group."

20. Upon information and belief, the Investment Loan Promissory Notes stated,
among other things, that “[the] purpose of this investment is to fund the Planet Wings-Fast Food
Franchise purchase.”

21. Upon information and belief, R-Pierre orally represented to investors that he
personally guaranteed the return of their principal. Some of the Investment Loan Promissory
Notes explicitly stated that the investment was personally guaranteed by R-Pierre and several
purported to be collateralized by a rental property that he owns (with his wife K-Pierre) in
Nyack, New York.

22. Upon information and belief, Defendants raised in excess of $2,000,000 from at
least 100 investors, including the Plaintiff, in the Amongst Friends Investment Loan Promissory
Notes scheme.

23. Upon information and belief, at some point before 2018 a friend of the Pierres,
who was also an Amongst Friends investor, told the Pierres that he was interested in selling three
Planet Wings franchises.

24. Upon information and belief, beginning in or about November 2018 and
continuing through at least June 2019, the Pierres, using a document titled "Investment Loan

Promissory Note," offered investors, including the Plaintiff, the opportunity to fund the Planet
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 5 of 22

Wings franchise purchase.

25. Upon information and belief, the Investment Loan Promissory Notes given by
Defendants promised a fixed interest of rate return of 20% every 60 days (10% monthly).

26. Upon information and belief, the Pierres deposited the investor money into bank
accounts in the name of RPCG.

27. Upon information and belief, the Pierres used a portion of the investors’ money to
pay Amongst Friends investment returns.

28. Upon information and belief, on or before January 2019, the Defendants received
financial statements for each of the three Planet Wings franchise locations, which financial
statements showed minimal profits, if any, over the prior several years.

29. Upon information and belief, the financial statements for the Planet Wings
franchise location in Orangeburg, New York showed profits of $11,790 in 2015, $30,823 in
2016, and only $3,662 in 2017.

30. | Upon information and belief, bank records for the Orangeburg Planet Wings
franchise location reveal that that location had not generated sufficient funds to repay investors
the promised rates of return made by the Defendants.

31. Upon information and belief, Defendants continued to issue Investment Loan
Promissory Notes in order to fund the Planet Wings fast food franchise purchases after receiving
these financial statements even though Defendants did not have a reasonable basis to believe the
profits from any of the three Planet Wings fast food franchises could pay the returns promised to
their investors.

32. Upon information and belief, in or about May 1, 2019 Defendants purchased the

Orangeburg Planet Wings franchise location for $50,000.
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 6 of 22

33. Upon information and belief, Defendants never purchased the other two Planet
Wings franchise locations as promised and represented to their investors.

34. Upon information and belief, during the period November 2018 through June
2019, Defendants raised at least $375,000 for the purchase of Planet Wings fast food franchises
by duping approximately 19 investors, including the Plaintiff, to invest with them.

35, The Defendants, directly and indirectly, made use of the means or
instrumentalities of interstate commerce, or of the mails and wires, in connection with the
transactions, acts, practices, and courses of business alleged herein.

FACTUAL BACKGROUND AND THE SCHEME
AS IT PERTAINS TO THE PLAINTIFF

36. Plaintiff was born in Port-Au-Prince Haiti and is 54 years old.

37. Plaintiff attended high school in Haiti and after completing high school he
attended Inajhei University but did not receive his degree.

38. Plaintiff immigrated to the United States in June 1998 and is currently in the
process of obtaining his Lawful Permanent Status.

39. Although Plaintiff speaks English, he is not fluent in English, and it is not his
primary language. Plaintiffs primary language is Creole and his secondary language is French.

40. Plaintiff is currently married and has two children from his marriage. Plaintiff
also has 4 children from a prior relationship. Plaintiffs children range in age from 17 to 20.

41. After immigrating to the United States Plaintiff has been employed as a taxi
driver and as a physical therapy assistant

42. Plaintiff has had limited investment experience in the past and as such is an

unsophisticated investor.
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 7 of 22

43. In or about April 2019 the Plaintiff was introduced to R-Pierre by a former co-
worker and friend, Emmanuella Mathiew. Ms. Mathiew told the Plaintiff that R-Pierre was
offering great investment opportunities to the Haitian community to “make a lot of money.”

44, On April 22, 2019, at approximately 12:30 p.m., Plaintiff met the Pierres at their
home located at 14 Versailles Way, Nanuet New York (the “Pierre Home”).

4S. In order to give Plaintiff a level of comfort and credibility in his dealings with the
Defendants, R-Pierre introduced K-Pierre as a successful lawyer, and as such the Plaintiff
understood K-Pierre to be a part of the investment scheme.

46. At the April 22, 2019 meeting, R-Pierre orally represented to the Plaintiff that: he
owned Planet Wings franchises; that the Defendants needed more investors and investor money
so that they could purchase more Planet Wings franchises; that the Plaintiff's investment with the
Defendants would be a good investment; that the Plaintiff's money would be safe with the
Defendants; that the Plaintiff's money would be in good hands; that the Plaintiff's money would
be completely safe because the Pierres’ owned two homes so that if something happened to
Plaintiff's investment, Plaintiff would be repaid his investment from the houses and therefore,
Plaintiff's investment was secured; and that for each $30,000 invested by the Plaintiff with the
Defendants, Plaintiff would receive $6,000 every sixty days from the Defendants.

47. At the conclusion of the April 22, 2019 meeting and in reliance upon the
representations of the Defendants, Plaintiff gave the Defendants the sum of $30,000, in cash, to
be invested in Planet Wings franchises.

48. As evidence of and security for the Plaintiff's investment of $30,000 the

Defendants provided the Plaintiff with an Investment Loan Promissory Note dated April 22,
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 8 of 22

2019. This note was drafted by the Defendants and signed by both R-Pierre and the Plaintiff. A
copy of the April 22, 2019 Investment Loan Promissory Note is attached hereto as Exhibit 1.

49, The Investment Loan Promissory Note set forth among other things that 1) it is a
legally binding contract; 2) the investor (Plaintiff) would be paid the full principal amount plus
interest at the rate of 10% monthly (within 60 days of the initial investment date); and 3) was
personally guaranteed by R-Pierre.

50. Further, as Plaintiff was leaving the Pierre home R-Pierre asked Plaintiff to let
him know if he knew of anybody else who was looking for an investment opportunity and who
wanted to “make a lot of money.”

31. The next morning, April 23, 2019, Plaintiff received a telephone call from R-
Pierre on his cell phone. The Plaintiff was unable to answer the call but did return R-Pierre’s call
at approximately 1:30 p.m. that day. During the phone conversation and with regard to the
transaction the day before, R-Pierre stated that “everything was fine, and that the business was
doing well.” R-Pierre then encouraged the Plaintiff to make an additional investment with the
Defendants.

52. Four days later, on April 27, 2019, at the request and insistence of R-Pierre, the
Plaintiff went back to the Pierre home and met the Pierres again. At that time R-Pierre made the
same promises and representations to the Plaintiff that he made to the Plaintiff on April 22, 2019
and asked the Plaintiff to make an additional investment with the Defendants. In reliance upon
the continued promises and representations made by R-Pierre the Plaintiff gave the Defendants
an additional $30,000 to be invested in Planet Wings franchises. A second Investment Loan
Promissory Note dated April 27, 2019 was drafted by the Defendants and carried the same terms

as the first Investment Loan Promissory Note. The note was signed by both R-Pierre and the
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 9 of 22

Plaintiff. A copy of the April 27, 2019 Investment Loan Promissory Note is attached hereto as
Exhibit 2.

53, Thereafter, R-Pierre continued to reassure the Plaintiff that the Plaintiff was in
good hands; that he liked the way the Plaintiff was acting; and that he wanted more investors like
the Plaintiff so that the Defendants could purchase additional Planet Wings franchises.

54. On June 5, 2019, R-Pierre texted the Plaintiff requesting that the Plaintiff call
him. The Plaintiff called R-Pierre that day. During the telephone conversation, R-Pierre stated
that he had an emergency and wanted the Plaintiffs help to find people to invest money with the
Defendants. He also asked the Plaintiff for more money for the Planet Wings franchise.

55. On June 6, 2019 and at the invitation of R-Pierre, the Plaintiff went to the Pierre
Home once again and gave R-Pierre an additional $15,000. At that time R-Pierre thanked the
Plaintiff and stated, “You are not going to regret what you’re doing for me.”

56. A third Investment Loan Promissory Note dated June 6, 2019 was drafted by the
Defendants and carried the same terms and condition as the April 22, 2019 and the April 27,
2019 Investment Promissory Notes. Again, the note was signed by R-Pierre and the Plaintiff. A
copy of the June 6, 2019 Investment Loan Promissory Note is attached hereto as Exhibit 3.

57. Thereafter, and in accordance with the Investment Loan Promissory Notes,
Defendants made a total of 4 payments of interest on the April 22, 2019 and April 27, 2019 notes
to the Plaintiff. Specifically, Defendants paid the Plaintiff $6,000 on June 22, 2019, $6,000 on
June 27, 2019, $6000 on August 22, 2019 and $6,000 on August 27, 2019. No interest was ever

paid to the Plaintiff by the Defendants on the June 6, 2019 Investment Loan Promissory Note.
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 10 of 22

58. In early September 2019 R-Pierre called the Plaintiff seeking a personal loan from
the Plaintiff claiming he needed it to resolve a family dispute. R-Pierre promised to pay interest
to the Plaintiff of 20% per month until the loan was repaid.

59. On September 13, 2019, the Plaintiff gave R-Pierre the sum of $10,000 as and for
a personal loan. A promissory note drafted by R-Pierre and was signed by R-Pierre and the
Plaintiff. (the “Personal Promissory Note”). A copy of the September 13, 2019 Personal
Promissory Note is attached hereto as Exhibit 4.

60. In furtherance of the Defendants’ scheme, R-Pierre sent text messages from his
cell phone (number 516-662-9358) to the Plaintiff on the following dates: April 29, 2019, June 6,
2019, August 7, 2019, August 8, 2019, August 23, 2019, August 21, 2019, September 10, 2019,
September 11. 2019, September 12, 2029, September 13, 2019, September 17, 2019, September
18, 2019 and September 22, 2019.

61. Since September 13, 2019 and to date, R-Pierre has made no further payment,
whatsoever, on the Investment Loan Promissory Notes given to the Plaintiff or on the Personal
Promissory Note given to the Plaintiff.

62. On December 4, 2019, pursuant to the Investment Loan Promissory Notes and
Personal Promissory Note, a demand letter was sent to RPCG and R-Pierre by certified mail and
1°‘ class mail. No response to the demand letter was ever received. A copy of the demand letter
is attached hereto as Exhibit 5.

63. At this time, the sum of $30,000 in principal plus $18,000 interest is due and
owing on the April 22, 2019 Investment Loan Promissory Note; the sum of $30,000 in principal
plus $18,000 interest is due and owing on the April 27, 2019 Investment Loan Promissory Note;

the sum of $15,000 in principal plus $12,000 interest is due and owing on the June 6, 2019

10
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 11 of 22

Investment Loan Promissory Note; and the sum of $10,000 in principal plus $10,000 interest is
due and owing on the September 13, 2019 Personal Promissory Note.

64. Interest continues to accrue monthly on these obligations.

ADDITIONAL FACTS RELATED TO THE DEFENDANTS’ SCHEME

65. On November 4, 2019, the United States Attorney’s office for the Southern
District of New York filed an indictment (Case No. 1:19-cr-0783) against R-Pierre alleging,
among other things, criminal acts of securities fraud and wire fraud based on similar facts and
circumstances as set forth herein.

66. On November 6, 2019, the Security and Exchange Commission filed a complaint
(Case No. 1:19-cv-10299) against R-Pierre and RPCG alleging securities fraud violations based
on similar facts and circumstances as set forth herein.

FIRST CAUSE OF ACTION
(Violations of Section 10(b) of the Exchange Act and Rule 10b-5)

67. Plaintiff repeats, realleges and incorporates by reference each and every allegation
contained in paragraphs 1 through 66 as if set forth fully herein.

68. Defendants directly or indirectly, knowing or recklessly, by use of the means or
instrumentalities of interstate commerce, or of the mails, or of a facility of a national securities
exchange, (a) employed devices, schemes, or artifices to defraud; (b) made untrue statements of
a material fact or omitted to state a material fact, necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading; or (c) engaged
in acts, transactions, practices, or courses of business which operated or would operate as a fraud

or deceit upon persons, in connection with the purchase or sale of securities.

11
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 12 of 22

69. By engaging in the conduct alleged above, the Defendants violated Section 10(b)
of the Exchange Act [15 U.S.C. § 78j(b)], and Rules 10b-5(a), (b), and (c) thereunder [17 C.F.R.
§ 240.10b-S(a), (b) and (c)].

70. As a consequence of the actions of the Defendants, the Plaintiff has suffered

damages in an amount to be determined at the trial of this action but believed to be in excess of

 

$123,000.
SECOND CAUSE OF ACTION
(Fraud in the Inducement)
71. Plaintiff repeats, realleges and incorporates by reference each and every allegation

contained in paragraphs | through 70 as if set forth fully herein.

72. As set forth above, on multiple occasions between April 2019 and September
2019, R-Pierre, on behalf of the Defendants, represented to Plaintiff that the Defendants needed
more investors and investor money so that they could purchase more Planet Wings franchises;
that the Plaintiff's investment with the Defendants would be a good investment; that the
Plaintiff's money would be safe with the Defendants; that the Plaintiff's money would be in
good hands; that the Plaintiff's money would be completely safe because Pierres owned two
homes so that if something happened to Plaintiffs investment Plaintiff would be repaid his
investment from the houses and therefore Plaintiff's investment was secured; and that for each
$30,000 invested by the Plaintiff with the Defendants, Plaintiff would receive $6,000 every sixty
days from the Defendants.

73. Such statements were intentionally made by R-Pierre on behalf of the Defendants

to induce the Plaintiff to invest in the Defendants’ Amongst Friends scheme.

12
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 13 of 22

74, In reliance on these statements the Plaintiff invested with the Defendants $30,000
on April 22, 2019, $30,000 on April 27, 2019, $15,000 on June 6, 2019 and a personal loan to R-
Pierre of $10,000 on September 13, 2019.

75. Such statements were intentionally made by R-Pierre to induce the Plaintiff into
investing in the Defendants’ scheme.

76.  R-Pierre knew the representations made by him were false when made and that R-
Pierre and the Defendants had no intention of complying with his representations.

77.  R-Pierre knew and intended that the Plaintiff would rely upon his representations.

78. Such representations were material to the Plaintiffs decision to invest in the
Defendants’ scheme.

79. R- Pierre’s conduct on behalf of himself and the Defendants as set forth herein
constituted fraud against the Plaintiff. By virtue of the fraudulent conduct of the Defendants, the
Plaintiff has been damaged in an amount to be established at the trial of this action but believed
to be in excess of $143,000.

80. In addition, Defendants’ conduct was intentional, wanton, malicious, extreme and
outrageous so that punitive damages should be awarded to the Plaintiff in an amount sufficient to
punish the Defendants for their conduct and to deter Defendants and others from engaging in
such conduct in the future, said amount of punitive damages to be in the sum of $1,500,000.

THIRD CAUSE OF ACTION
(Fraud by Omission)
81. Plaintiff repeats, realleges and incorporates by reference each and every allegation

contained in paragraphs 1| through 80 as if set forth fully herein.

13
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 14 of 22

82. Upon information and belief, prior to R-Pierre’s representations to the Plaintiff,
Defendants had received financial statements for the Planet Wings franchise locations which
financial statements showed minimal profits.

83. Even though Defendants did not have a reasonable basis to believe the profits
from the franchise locations could pay the interest rates they promised the Plaintiff, Defendants
continued to solicit money from and issue Investment Loan Promissory Notes to the Plaintiff.

84. At no time did the Defendants provide the financial statements in their possession
to the Plaintiff.

85. At no time did the Defendants disclose to the Plaintiff that the franchise locations
only produced minimal profits and could not provide sufficient returns to pay the interest on the
Plaintiff's Investment Loan Promissory Notes or repay the principal.

86. Defendants had a duty to timely and fully disclose the foregoing facts to the
Plaintiff.

87. Defendants intentionally and fraudulently concealed, withheld and omitted this
financial information from the Plaintiff.

88. Had Defendants disclosed these facts, the Plaintiff would not have invested in the
Defendants’ scheme.

89. Defendants’ conduct as set forth herein constituted fraud in the omission against
the Plaintiff. By virtue of the Defendants’ fraudulent conduct, the Plaintiff has been damaged in
an amount to be established at the trial of this action but believed to be in excess of $143,000.

90. In addition, Defendants’ conduct was intentional, wanton, malicious, extreme and

outrageous so that punitive damages should be awarded to the Plaintiff in an amount sufficient to

14
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 15 of 22

punish the Defendants for their conduct and to deter the Defendants and others from engaging in
such conduct in the future, said amount of punitive damages to be in the sum of $1,500,000
FOURTH CAUSE OF ACTION
(Action on the Investment Loan Promissory Notes)

91. Plaintiff repeats, realleges and incorporates by reference each and every allegation
contained in paragraphs 1 through 90 as if set forth fully herein,

92. The Plaintiff invested with the Defendants the sum of $30,000 on April 22, 2019,
the sum of $30,000 on April 27, 2019 and the sum of $15,000 on June 6, 2019 each by way of an
Investment Loan Promissory Notes executed by R-Pierre on behalf of the RPCG.

93, Each Investment Loan Promissory Note set forth, among other things, that 1) it
was legally binding; 2) the Plaintiff would be paid the full principal amount plus interest at the
rate of 10% monthly (within 60 days of the initial investment date); and 3) was personally
guaranteed by Pierre.

94. In accordance with the Investment Loan Promissory Notes, Defendants made 2
interest payments on each of the April 22, 2019 and April 27, 2019 Investment Loan Promissory
Notes. Specifically, Defendants made interest payments to the Plaintiff of $6,000 on June 22,
2019 and of $6,000 on the April 22, 2029 Investment Loan Promissory Note and of $6,000 on
June 27, 2019, $6000 and $6,000 on August 27, 2019 on the April 27, 2019 Investment Loan
Promissory Note. No interest payments were made thereafter to the Plaintiff on the April 22,
2019 and April 27, 2019 Investment Loan Promissory Notes.

95. No interest was ever paid to the Plaintiff on the June 6, 2019 Investment Loan

Promissory Note.

15
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 16 of 22

96. On December 4, 2019 and pursuant to the Investment Loan Promissory Notes,
Plaintiff, by counsel, sent a demand letter to RPCG and R-Pierre 1) notifying RPCG and Pierre
of Plaintiff’s exercise of his right of full withdrawal from the investments on 30 days’ notice; 2)
demanding return of his principal invested in the amount of $75,000; and 3) demanding the
interest due and owing to the Plaintiff at that time.

97. Although more than 30 days has elapsed, no response has been received.

98. Accordingly, Plaintiff is entitled to repayment from the Defendants of his entire
principal of $75,000 plus accrued interest on the April 22, 2019 and April 27, 2019 Investment
Loan Promissory Notes from August 2019, and accrued interest on the June 6, 2019 Investment

Loan Promissory Note from June 2019.

FIFTH CAUSE OF ACTION
(Action on the Personal Promissory Note)

99. Plaintiff repeats, realleges and incorporates by reference each and every allegation
contained in paragraphs 1 through 98 as if set forth fully herein.

100. On September 13, 2019 the Plaintiff made a personal loan to R-Pierre in the
amount of $10,000. R-Pierre executed the Personal Promissory Note evidencing the loan.

101. The Personal Promissory Note was payable on demand and carried an interest rate
of 20% per month until the loan amount was repaid in full.

102. No payments were ever made on the September 13, 2019 Personal Promissory
Note.

103. On December 4, 2019 and pursuant to the Personal Promissory Note, Plaintiff, by
counsel, sent a demand letter to R-Pierre demanding repayment within 30 days and payment of

the interest due and owing at that time.

16
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 17 of 22

104. Although more than 30 days has elapsed, no response has been received.

105. At this time, $10,000 principal plus interest from September 2019 is due and
owing on the September 13, 2019 Personal Promissory Note.

106. Accordingly, Plaintiff is entitled to repayment of his principal of $10,000 plus
accrued interest from September 13, 2019.

SIXTH CAUSE OF ACTION
(Unjust Enrichment)

107. Plaintiff repeats, realleges and incorporates by reference each and every allegation
contained in paragraphs | through 106 as if set forth fully herein.

108. The Plaintiff invested $75,000 with the Defendants to be invested in a Planet
Wings franchises.

109. The Defendant never invested the money given to them by the Plaintiff in Planet
Wings franchises.

110. As a consequence, the Defendants were unjustly enriched at the expense of the
Plaintiff,

111. It is against equity and good conscious to permit the Defendants to retain the
monies given to them by the Plaintiff.

112. Accordingly, Plaintiff is entitled to repayment of the $75,000 he gave to the

Defendants, plus interest as the court may determine.

SEVENTH CAUSE OF ACTION
(Violation of New York General Business Law §349)

113. Plaintiff repeats, realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 112 as if set forth fully herein.

17
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 18 of 22

114. On the basis of the foregoing, Defendants have engaged in consumer-oriented
conduct which was willfully and knowingly deceptive or misleading in a material way,
constituting unfair and deceptive business practices in violation of §349 of the New York
General Business Law.

115. Defendants’ misleading and deceptive statements and representations of fact were
directed to consumers one of whom was the Plaintiff.

116. Defendants’ misleading and deceptive statements of fact were likely to mislead a
reasonable consumer into acting reasonably under the circumstances.

117. Defendants’ false, misleading and deceptive statements of fact and omissions
have resulted in consumer injury or harm to the public interest.

118. Asa result of the Defendants’ unfair and deceptive business practices, Plaintiff
has suffered and continues to suffer damages in an amount to be determined at the trial of this
action.

119. In addition, and as a consequence of Defendants’ violation of N.Y. General
Business Law §349, Plaintiff is entitled to treble damages as provided in the statute in an amount

up to $1,000.00, and reasonable attorney’s fees.

WHEREFORE, plaintiff Louis Bernard Placide demands judgment against
Defendants as follows:
a. On the first cause of action damages in an amount of $123,000 plus interest pursuant to
the Investment Loan Promissory Notes;
b. On the second cause of action damages in an amount to be determined at the trial of this

action but believed to be in excess of $143,000 plus interest pursuant to the Investment

18
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 19 of 22

Loan Promissory Notes and Personal Promissory Notes together with punitive damages
in the sum of $1,500,000;

c. On the third cause of action damages in an amount to be determined at the trial of this
action but believed to be in excess of $143,00 plus interest pursuant to the Investment
Loan Promissory Notes and Personal Promissory Notes together with punitive damages
in the sum of $1,500,000;

d. On the fourth cause of action damages in an amount to be determined at the trial of this
action but believed to be in excess of $75,000 plus interest pursuant to the Investment
Loan Promissory Notes;

e. On the fifth cause of action damages in an amount to be determined at the trial of this
action but believed to be in excess of $10,000 plus interest pursuant to the Personal
Promissory Note;

f. On the sixth cause of action damages in an amount of $75,000 plus interest;

g. On the seventh cause of action damages in an amount to be determined at the trial of this
action plus treble damages and reasonable attorney’s fees; and

h. Granting such other and further relief as to this Court seems just and proper including,

but not limited to, the costs, disbursements, expenses and attorney’s fees of this action.

JURY DEMAND
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.

19
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 20 of 22

Dated: Hawthorne, NY
February 28, 2020

Respectfully submitted,

Steven C. Bagwin. CB-7342)
The Law Office of ‘Steven C. Bagwin
Attorney for Plaintiff
245 Saw Mill River Road
Hawthorne, New York 10530
914-747-7070
sbagwin@grlawpe.com

   
  

 
 
 

20
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 21 of 22

VERIFICATION

STATE OF NEW YORK, COUNTY OF ROCKLAND, ss.

I, Louis Bernard Placide, have read the foregoing Complaint and know the
contents thereof. The contents of the Complaint are true to my own knowledge, except as to
those matters therein stated to be alleged upon moma and belief, and as to those matters I

believe them to be true. 5
Ju 14 x. . (leer DE

Louis Bernard Placide

 

Subscribed and sworn to before me
on the 2. & day,of February, 2020

 

 

 

 

Notary Public

20
Case 7:20-cv-02277-CS Document1 Filed 03/13/20 Page 22 of 22

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK 7:20-cv-2277

 

LOUIS BERNARD PLACIDE
- against -

RULESS PIERRE,, R. PIERRE CONSULTING GROUP, LLC
and KARLYNE FEQUIERE PIERRE

 

COMPLAINT AND JURY DEMAND

 

Law Office of Steven C. Bagwin
Attorney at Law

Attorneys for:

LOUIS BERNARD PLACIDE

Office and Post Office Address, Telephone

245 Saw Mill River Road
Hawthorne, NY 10532
(914) 747-7070

 

To:
Attomey(s) for:

 

Service of a copy of the within is hereby admitted.

Dated,

 

Attorney(s) for

 

Sir: - Please take notice

C] NOTICE OF ENTRY

that the within is a (certified) true copy of a

duly entered in the office of the clerk of the within named court on 2020

[| NOTICE OF SETTLEMENT

that an order of which the within is a true copy will be presented for
settlement to the HON. one of the judges of the

within named court on 2020 at

Dated, Yours, etc.

Steven C. Bagwin
Attorney at Law
To: Attorneys for:

Attomey(s) for Office and Post Office Address

245 Saw Mill River Road
Hawthorne, NY 10532
(914) 747-7070
